          Case 1:20-cv-00659-LJV Document 3 Filed 06/04/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK


 SALVATORE’S ITALIAN GARDENS INC.,
 GARDEN PLACE, INC., and THE
 DELAVAN HOTEL, LLC

                       Plaintiffs,                     No.: 20-CV-00659-LIV


 -v-
 HARTFORD FIRE INSURANCE
 COMPANY

                       Defendant.


                                APPEARANCE OF COUNSEL
To:    The Clerk of court and all parties of record:
       I am admitted or otherwise authorized to practice in this court, and I appear in the case as

counsel for Defendants.

Date: June 4, 2020

                                                             _/s/ Eugene Welch_
                                                             Eugene Welch, Esq.
                                                             Bar No.: 1242809
                                                             400 Linden Oaks, Suite 110
                                                             Rochester, NY 14625
                                                             ewelch@tullylegal.com
                                                             Tel: (585)492-4700
                                                             Fax: (585)331-8899
